

117 HRES 140 IH: Expressing support for designation of the month of February 2021 as “National Teen Dating Violence Awareness and Prevention Month”.
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 140IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Ms. Wexton (for herself, Mr. Fitzpatrick, Mrs. Hinson, Ms. Speier, Ms. Dean, Mr. Reed, Ms. Norton, Ms. Moore of Wisconsin, Mr. Carson, Mr. Cooper, Ms. Titus, Mr. Khanna, and Mr. Krishnamoorthi) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for designation of the month of February 2021 as National Teen Dating Violence Awareness and Prevention Month.Whereas according to the Centers for Disease Control and Prevention (in this resolution referred to as the CDC), teen dating violence includes 4 types of behavior: (1) physical violence, (2) sexual violence, (3) psychological aggression, and (4) stalking;Whereas according to the National Institute of Justice and Statistics, technology-facilitated abuse is a growing social malady contributing to increased psychological aggression among teens; Whereas technology-facilitated abuse includes, but is not limited to, cyber extortion, cyberstalking, and doxing;Whereas according to the Cyberbullying Research Center, over one quarter (28.1 percent) of teens who had been in a romantic relationship at some point in the previous year said they had been the victim of at least one form of digital dating abuse; Whereas while dating violence, domestic violence, sexual violence, and stalking affect individuals regardless of age, teens are especially vulnerable;Whereas according to the 2019 Youth Risk Behavior Survey, almost half (44.3 percent) of teens experienced at least one type of violence and 1 in 7 (15.6 percent) of teens experienced at least two types of violence; Whereas 1 in 9 female and 1 in 36 male high school students report having experienced sexual dating violence in the last year;Whereas the CDC reported that nearly 1 in 11 female teens and about 1 in 15 male teens reported experiencing physical dating violence in the last year;Whereas teaching teens about the consequences of intimate partner violence and supporting the development of healthy, respectful, and nonviolent relationships have the potential to decrease teen dating violence in future generations;Whereas educating middle school students and their parents about the importance of building healthy relationships and preventing teen dating violence is key to deterring abuse before it begins;Whereas according to a National Intimate Partner and Sexual Violence Survey of the CDC, 80 percent of female rape victims experienced their first rape before the age of 25, and almost half experienced their first rape before the age of 18;Whereas according to the same National Intimate Partner and Sexual Violence Survey, 26 percent of women and 15 percent of men who were victims of contact sexual violence, physical violence, or stalking by an intimate partner in their lifetime first experienced these or other forms of violence by that partner before the age of 18;Whereas approximately 35 percent of women who were raped as minors were also raped as adults;Whereas developing healthy relationship practices and standards in youth under the age of 18 can be critical to eliminating sexual violence and other forms of intimate partner violence;Whereas teen dating violence is a preventable public health crisis that can negatively impact teens and youth in all parts of the United States;Whereas teens who have experienced dating violence are more than twice as likely as others to consider suicide;Whereas the CDC indicates that there are several community factors, such as poverty, low capital, such as lack of institutions, relationships, and norms that shape a community’s social interactions, poor neighborhood support and cohesion, weak community sanctions against intimate partner violence, and high alcohol outlet density, that place individuals at greater risk for perpetrating intimate partner violence;Whereas the CDC also indicates that community factors, such as neighborhood collective efficacy, and coordination of resources and services among community agencies, may reduce an individual’s risk of perpetrating intimate partner violence;Whereas primary prevention programs are a key part of addressing teen dating violence, and many successful examples of such programs include education, community outreach, and social marketing campaigns that are culturally appropriate;Whereas evidence-based programs such as the Coaching Boys Into Men program have demonstrated that teaching adolescent men how to have healthy and nonviolent relationships may increase positive bystander behavior and prevent men from becoming perpetrators of teen dating violence;Whereas the Violence Against Women Act of 1994, as amended by the Violence Against Women Reauthorization Act of 2013, includes the SMART Teen Dating Violence Awareness and Prevention Act, which improves the coordination and effectiveness of existing programs to address abusive youth relationships; Whereas skilled assessment and intervention programs are necessary for youth victims and abusers; andWhereas the establishment of the month of February 2021 as National Teen Dating Violence Awareness and Prevention Month will benefit schools, communities, and families regardless of socioeconomic status, race, and sex: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Teen Dating Violence Awareness and Prevention Month;(2)supports communities in empowering teens to develop healthy relationships throughout their lives;(3)recognizes the national impact of teen dating violence on public health and its specific and disproportionate impact on young women; and(4)calls on the people of the United States, including youth, parents, schools, law enforcement, State and local officials, nonprofit organizations, and interested groups to observe National Teen Dating Violence Awareness and Prevention Month with appropriate programs and activities that promote awareness and prevention of teen dating violence in communities across the country.